department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date oct person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated april 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are organized exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations exa l ninations department of the treasury gh internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination certified mail - return receipt requested dear date taxpayer id number form tax periods ended person to contact employee id number telephone number fax manager's contact information employee id number telephone number response due_date why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we’ll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we ’il issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely for maria hooke director exempt_organizations examinations enclosures form_6018 form 4621-a report of examination form 886-a publication publication 3498-a letter rev catalog number 34809f form_886 a department of the treasury internal ir revenue service i explanation of items name of taxpayer ein schedule no or exhibit year period ended 20xx date of notice august 20xx issues the organization whether the exemptstatus of under sec_501 should be revoked effective january 20xx because itis not organized exclusively for exempt purposes within the meaning of sec_501 c and sec_1 c -1 b facts applied for tax-exempt status by filing the form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code on october 20xx and was granted tax-exempt status as a c on april 20xx with an effective date of may 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization checked the boxes on form_1023 part ill ensuring that when the application was filed that the organization's organizing document contains the required provisions to meet the organizational_test sec_501 requires that an organizing document must limit the organization's purposes to one or more exempt purposes within sec_501 and also that their organizing document contains the dissolution provision required under sec_501 an organizing document may not need a dissolution because the organization relied on the operation of state law in the state in which it was formed organization's formed in the state of to be included in the organization's organizing document cannot rely on state law for dissolution clause purposes so one needs the original organizing documents that were obtained does not limit the purpose of the organization to one or more exempt purposes or contain a proper dissolution clause letter was sent to the organization on february 20xx during the processing of the form_1023 requesting the articles of incorporation to be amended to include a purpose clause to limit the purpose to those specifically described in sec_501 and a dissolution clause the organization responded to letter with a copy of their bylaws the bylaws do contain an appropriate purpose and dissolution clause that is required for an organizing document to contain for a 501_c_3_organization no documentation that it was form 886-a rcv department of the treasury internal_revenue_service page -1- form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer ein schedule no or exhibit year period ended 20xx submitted to the state of included tobe partoftheir articles of incorporation was letter rev with attachments was mailed to the organization on february 20xx with a response date of march 20xx requesting their articles of incorporation description of activities minutes and financials letter with attachments was mailed to the organization on march 20xx granting an additional days from the original due to respond the letter also included information that was needed due the organization indicating that they were dissolving organization responded onapril4 20xx witha signed statementthatthatthey had no assets all funds were used for the organization's expenses along with articles of dissolution thearticles indicate thatthe effective date ofdissolutionis december 20xx nodocumentationwas provided showingthatthe articles of dissolutionwere filed with the state of no documentation was provided showing that the by-laws were submitted accepted or part of the articles of incorporation with the state of letter 3844-b with attachments was mailed to on july 20xx with a response date of august 20xx this letter included a requestforacompletecopy ofarticles of dissolution alongwith copies of the form_1023 letter947 letter letter4423 andthe organization'sresponsetoletter 1312that was received sentduring the processing of the application this letter was sent back by the post office as beingundeliverable letter 3844-b with attachments was mailed to on august 20xx with a response date of august 20xx this letter included a requestfora complete copy ofarticles of dissolution along with copies ofthe form_1023 letter letter articles of incorporation from state website letter and the organization's response toletter thatwas received sent during the processing of the application the agentmadeseveralattempts to contactthe organization torequest verification that it conformed its organizing documents with the state of form 886-a rcv department of the treasury- internal_revenue_service page -2- form 886a department of the treasury internal_revenue_service explanation of items schedule no or exhibit name of taxpayer year period ended 20xx ein internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual law treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation c -1 b an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders rev ruf 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer ein schedule no or exhibit year period ended 20xx established that it is observing the conditions required for the continuation of exempt status taxpayer's position is unknown at this time organization's position government's position based on the above facts the organization has not established that it had organizing documents limiting the purpose of the organization to one or more exempt purposes or a proper dissolution clause that meets the organizational_test under sec_501 c at the time of applying for tax exemption if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organization fails the organizational_test because it did not establish that it had an organizing document that complied with sec_501 at the time of applying for tax exemption because it never had an organizing document that meets the requirements of sec_501 and because it misrepresented that fact in its form_1023 and subsequent correspondence the revocation is effective as of the date of exemption january 20xx conclusion based on the foregoing reasons it is the irs position that the organization failed to establish that it meets the organizational_test as required sec_501 for it to be exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after december 20xx form 886-a rcv department of the treasury- internal_revenue_service page -4-
